AruNdell, J., dissenting: I disagree with so much of the opinion as holds Samuel T. Bodine liable as a transferee. He has not presently received by'way of gift or otherwise any part of the property the gift of which by William W. Bodine is the subject of the tax. Samuel’s right to receive the property is purely contingent; he has no present control over the property and has received nothing out of which the tax may be paid. The fact that the value of a contingent interest may be computed actuarially is of no importance and the figures so arrived at do not establish the fair market value of the gift. The burden is on the respondent and he has failed in his proof.